DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.				Information Disclosure Statement

      Applicant is reminded that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 ( 220 USPQ 289 ) (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) (Emphasis in original).
Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQZd 1801 (N.D. Ind. 1992)., Molins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. etal, 175 USPQ 260, at 272 (S.D. FI. 1972).
See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
Please note that it is Applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS. A cursory review of the references in the IDS dated October 15, 2019 was performed by the Examiner under the condition noted above.

Claim Rejection – 35 U.S.C. 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of

be the same under either status.
	
Claims 1 – 5, 8 – 12 and 15 – 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Collins et al., (United States Patent Publication Number 20110295839) hereinafter Collins.
Regarding claim 1 Collins teaches a  method for processing requests for shared records (Fig. 3 a query may be received requesting retrieval of related records of shared records from entities implemented using a sharing model. [0053]) from a database (Fig. 6, tenant database [0098]) comprising: receiving, by a server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) a data access request associated with a user; (a user is permitted to access data from a plurality of tenants, [0033]) determining, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) in response to receiving the data access request, (a query is received for related records of sharing entities, [0034]) shared records granted by a first sharing rule associated with the user; (queries may be optimized for
a tenant to ensure efficient retrieval of child records of shared records that are accessible by a user in accordance with the access rights for the user and one or more accessibility rules. [0024]) and processing, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) the data access request based on the shared records granted by the first sharing rule and shared records granted by a second sharing rule associated with the user, (shared records that are accessible by a user in accordance with the access rights for the user and one or more accessibility rules. [0024]) the shared records (shared records [0024]) granted by the second sharing rule (one or more accessibility rules [0024]) having been determined prior to (For example, the "account_id" for the shared records may be checked to determine if the user has access to the account for the activity prior to retrieving the public activity. [0071]) receiving the data access request, (a query is received for related records of
sharing entities, [0034]) the first sharing rule (the tenant may establish a rule that allows a user to have access to activities that are related to all sharing entities ( e.g. lead, contact, opportunity, campaign, and custom) for which the user has
access [0051]) and the second sharing rule (a tenant may establish a rule that a user may have access to all activities that the user is identified as an owner (e.g. "Owner_id"="User_id") and access to all activities of the user's subordinates [0051]) generated and stored in the database (A tenant may establish any number of accessibility rules for what is accessible or visible to a user of the multi-tenant database system. [0051]) prior to receiving the data access request (For example, the "account_id" for the shared records may be checked to determine if the user has access to the account for the activity prior to retrieving the public activity. [0071])


Regarding claim 2 Collins teaches the method of claim 1.
Collins further teaches determining, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) a first user's (one or more users [0025]) visibility statistic (Fig. 1 (100) generate statistics on a number of related records for one or more sharing entities for a tenant [0030]) based on the shared records (visibility of sharing entities and related records to shared records of sharing entities, [0052])  granted by the first sharing rule; (the tenant may establish a rule that allows a user to have access to activities that are related to all sharing entities ( e.g. lead, contact, opportunity, campaign, and custom) for which the user has access [0051])  and determining, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) a second user's (one or more users [0025])  visibility statistic based on the shared records (Fig. 3 (310) generate statistics on a number of activities in activity table [0054]) granted by the second sharing rule (a tenant may establish a rule that a user may have access to all activities that the user is identified as an owner (e.g. "Owner_id"="User_id") and access to all activities of the user's subordinates [0051])  prior to receiving the data access request, (For example, the
"account_id" for the shared records may be checked to determine if the user has access to the account for the activity prior to retrieving the public activity. [0071]) the first user's visibility statistic (one or more users [0025]) (Fig. 1, (102) a first cost for a number of related records for one or more sharing entities may be calculated [0036]) (A second cost is calculated (104). Here, the cost may be calculated with a number of related records accessible to a user. For example, the second cost may be calculated with
statistics that include, but are not limited to, a number related records owned by a user and/or subordinates of the user, a number of public related records, and statistics on related records accessible to the user. [0037])  and the second user's visibility statistic (one or more users [0025]) (Fig. 3, (310) statistics to determine a number of activities for a user may be generated by a query optimizer of a database and used to calculate a first cost (310). Statistics may be generated to determine the number of activities in the Activity table for a user. [0055]) (Fig. 3, (312) Statistics to determine a number of data rows of activities expected to be scanned for the user in accordance with ownership of related records, public related records, and access rights to shared records may be used to calculate a second cost (312) [0056])  providing a quantitative representation of how much information the user can access from the database (A comparison may be performed between the first cost and the second cost to determine a data path for retrieving accessible related records of sharing entities (106). [0038]) for a first user 
(Next, a determination is made as to whether the first cost is preferable to the second cost (314). A cost benefit analysis may be performed to determine the best data path for a second user
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.

Regarding claim 3 Collins teaches the method of claim 2.
Collins further teaches comprising storing the first user's visibility statistic and the second user's visibility statistic in the database (statistics may be generated
and maintained on a number of child records for one or more sharing entities, and statistics may be kept on a number of child records for one or more sharing entities accessible to a user [0031])
	Claims 10 and 17 corresponds to claim 3 and are rejected accordingly

Regarding claim 4 Collins teaches the method of claim 3.
Collins further teaches comprising ordering the first user's visibility statistic (The cost of scanning or accessing an entire table of related records (e.g. the first cost) may be weighed against retrieving or accessing the rows of related records that are accessible to the user (e.g. the second cost) to determine an efficient data path for retrieval of accessible related records. Alternatively, other metrics such as type of date, how the data is stored and indexed, etc. may also be used. [0038])  and the second user's visibility statistic based on their respective quantitative representation (The 
	Claims 11 and 18 corresponds to claim 4 and are rejected accordingly.

Regarding claim 5 Collins teaches the method of claim 4.
Collins further teaches  wherein a quantitative representation is determined based on a number of shared records, (Fig. 1, (100) number of related records for one or more sharing entities [0030], (104) number of related records accessible to a user [0037]), (Fig. 3, (312) number of activity rows expected to scan for user in accordance with ownership, public related records and access rights to shared records [0056]) and (Fig. 4, (400) number of public activities [0071]) see for example [0095] where the limits for who_id(s)/what_id(s) returned was increased from 20,000 to 100,000 because the sharing plans limited a risk of low level users hitting the system with too many  and wherein said ordering of the first user's visibility statistic (The cost of scanning or accessing an entire table of related records ( e.g. the first cost) may be weighed against retrieving or accessing  the rows of related records that are accessible to the user ( e.g.

indexed, etc. may also be used. [0038])  and the second user's visibility statistic (The data path approach for the first cost may be preferable for retrieval of child records of shared records if the user owns or has access to a large number of child records
(e.g. Activity data rows). The data path approach for the second cost may be preferable if the user has access to a small number of child records. In alternative embodiments, other factors and metrics are used to determine cost [0057]) is performed based on the number of shared records (Fig. 3 (312) shared records added up for each sharing entity by user [0056])
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., (United States Patent Publication Number 20110295839) hereinafter Collings, in view of Sirohi et al., (United States Patent Publication Number 20140304824) hereinafter Sirohi.
Regarding claim 6 Collins teaches the method of claim 5.
Collins does not fully disclose  wherein a first sub-query is associated with the first sharing rule, wherein a second sub-query is associated with the second sharing rule, the first and second sub-queries placed in a sub-query order based on an order of their corresponding user's visibility statistic.
Sirohi teaches wherein a first sub-query is associated with the first sharing rule, (Fig. 1, DSP Sub-queries in Grants Table 67 [0031]) (Fig. 1, user job/duty Roles 60 [0031]) associated with (role-based access request 62 [0031])  wherein a second sub-query is associated with the second sharing rule, (Fig. 5, DSP Sub-queries in Grants Table 136 [0047]) (Fig. 5 user job/duty Roles 120 [0047]) associated with (role-based access request 128 [0047]) the first and second sub-queries placed in a sub-query order (Fig. 3 SELECT <required columns>

WHERE
<Joins>
AND
<Main Query Predicates>
AND
(DSP_Sub-Query-1
OR
DSP_Sub-Query-2
OR
DSP_Sub-Query-3
OR
DSP_Sub-Query-n
AND <Business Flow Use Case sub-query>) see also sub-query order in Fig. 14 based on an order of their corresponding user's visibility statistic (data visibility is controlled through RBAC. Users are granted one or more roles and, when a user has multiple roles, RBAC ensures that the user's access is the union of all granted roles. [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins to incorporate 
Claims 13 and 20 correspond to claim 6 and are rejected accordingly

Regarding claim 7 Collins in view of Sirohi teaches the method of claim 6
Collins as modified does not fully disclose wherein said processing the data 
access request based on the shared records granted by the first sharing rule and shared records granted by the second sharing rule comprises executing the first sub-query and the second sub-query according to the sub-query order.
Sirohi teaches wherein said processing the data  access request (Figs. 1 & 5 role-
based access requests [0031], [0047]) based on the shared records (records to which the user has access to via the union all of their RBAC sub-queries. [0065]) granted by the first sharing rule (Fig. 1, user job/duty Roles 60 [0031]) and shared records (records to which the user has access to via the union all of their RBAC sub-queries [0065]) granted by the second sharing rule (Fig. 5 user job/duty Roles 120 [0047]) comprises executing the first sub-query and the second sub-query according to the sub-query order (Fig. 14 the selection of owner_id from the dual serves as the inner join for the subquery whilst the selection of lead_id from the mkl_lm_leads table serves as an outer join [0067] see completer order of plurality of subqueries  in Fig. 14
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins to incorporate the teachings of Sirohi wherein said processing the data  access request based on the shared records granted by the first sharing rule and shared records granted by the second sharing rule comprises executing the first sub-query and the second sub-query according to the sub-query order.  By doing so Data security predicates can be
made context-sensitive, by taking into account the context in which an end-user is navigating an application. Sirohi [0007]
	Claims 14 and 21 corresponds to claim 7 and are rejected accordingly.

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This

action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's

number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
04/09/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166